Appeal from an order of the Supreme Court, Monroe County (William E Eolito, J.), entered September 22, 2005 in a proceeding pursuant to CFLR article 75. The order denied the petition, granted the cross petition and confirmed the arbitration award.
*1153It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
Memorandum:
Petitioner commenced this proceeding pursuant to CPLR article 75 seeking to vacate an arbitration award. The stipulated issue before the arbitrator was “[wjhether [petitioner] breached the [collective bargaining] agreement [CBA] with [respondent Rochester Teachers] Association when it failed to advance incumbent teachers two steps on the salary scale after they obtained their Masters Degrees.” Supreme Court properly denied the petition and granted respondents’ cross petition seeking to confirm the award (see generally Matter of New York State Correctional Officers & Police Benevolent Assn. v State of New York, 94 NY2d 321, 326 [1999]). Contrary to petitioner’s contention, the arbitrator did not exceed her authority in determining that, pursuant to a binding amendment to the CBA, incumbent teachers would advance two steps on the salary scale after obtaining their Master’s degrees (see Matter of Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, AFL-CIO, Erie County White Collar Unit Local #815 [County of Erie], 11 AD3d 1037 [2004]; see also CPLR 7511 [b] [1] [iii]; Matter of Buffalo Teachers Fedn., Inc. v City School Dist. of Buffalo, 8 AD3d 1040 [2004]). Here, the arbitrator merely resolved the stipulated issue before her (see generally Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582-583 [1977]). “[T]he issue before this Court is not whether we agree with the arbitrator’s assessment of the evidence [or] interpretation of the contract” (Matter of New York State Correctional Officers & Police Benevolent Assn., 94 NY2d at 327). Indeed, “[a]n arbitration award must be upheld when the arbitrator ‘offer[s] even a barely colorable justification for the outcome reached’ ” (Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 479 [2006], cert dismissed — US —, 127 S Ct 34 [2006]). The arbitrator’s “interpretation of the agreement, not being completely irrational, is beyond [our] review power” (Matter of Lackawanna City School Dist. [Lackawanna Teachers Fedn.], 237 AD2d 945, 945 [1997]; see generally Rochester City School Dist., 41 NY2d at 582).
All concur except Lunn, J., who is not participating, and Scudder, BJ., who dissents and votes to reverse in accordance with the following memorandum.